AFFIRMED AS REFORMED in part; REVERSED in Part; and
REMANDED and Opinion Filed September 19, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00433-CV

 LSC TOWERS, LLC AND LOVELL FAMILY LIMITED PARTNERSHIP,
                         Appellants
                            V.
 LG PRESTON CAMPBELL, LLC, LEON CAPITAL GROUP, LLC, AND
               LG ACQUISITIONS, LLC, Appellees

                On Appeal from the 193rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-07734

             SUPPLEMENTAL MEMORANDUM OPINION

                    Before Justices Myers, Molberg, and Garcia
                             Opinion by Justice Garcia

      In our opinion dated August 30, 2022, we suggested a remittitur of $34,038.50

of attorney’s fees assessed against appellant Lovell Family Limited Partnership. We

stated that if appellees filed a remittitur within fifteen days of the opinion’s date, we

would reform the trial court’s judgment with respect to those attorney’s fees and

affirm as reformed. If appellees did not timely file a remittitur, we would reverse the
trial court’s judgment with respect to the fee award against Lovell Family Limited

Partnership and remand the case for further proceedings as to those attorney’s fees.

      On September 14, 2022, appellees filed a remittitur and asked this Court to

reform the trial court’s judgment to reflect the requested remittitur. Accordingly, we

vacate our judgment, but not our opinion, dated August 30, 2022, and reform the

trial court’s judgment with respect to the attorney’s fees assessed against appellant

Lovell Family Limited Partnership to reflect the remittitur of $34,038.50.

      We reverse the trial court’s judgment to the extent it orders LSC Towers to

take nothing on its claims against LG Preston for breach of contract and declaratory

judgment specifically relating to the MDA, and we reverse all of the judgment’s

awards of attorney’s fees against LSC Towers. Otherwise, we affirm the judgment

as reformed. We remand the case for further proceedings consistent with our

opinions.



                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE

200433F.P05




                                         –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

LSC TOWERS, LLC AND LOVELL                  On Appeal from the 193rd Judicial
FAMILY LIMITED                              District Court, Dallas County, Texas
PARTNERSHIP, Appellants                     Trial Court Cause No. DC-18-07734.
                                            Opinion delivered by Justice Garcia.
No. 05-20-00433-CV          V.              Justices Myers and Molberg
                                            participating.
LG PRESTON CAMPBELL, LLC,
LEON CAPITAL GROUP, LLC,
AND LG ACQUISITIONS, LLC,
Appellees

      We VACATE our judgment dated August 30, 2022. In accordance with this
Court’s opinion of August 30, 2022, and supplemental opinion of September __,
2022, the judgment of the trial court is AFFIRMED AS REFORMED in part and
REVERSED in part.

      We REFORM the trial court’s judgment as follows. We delete the last
paragraph on the first page of the judgment (the paragraph that begins “Fees from
Plaintiffs:”) and replace it with the following:

             Fees from Plaintiffs: Defendants shall have and recover from
      Plaintiff Lovell Family Limited Partnership the amount of $52,583.75,
      representing Defendants’ reasonable and necessary attorney’s fees,
      which are equitable and just pursuant to Tex. Civ. Prac. & Rem. Code
      § 37.009 et seq.

      We REVERSE the trial court’s judgment to the extent it grants summary
judgment against appellant LSC Towers, LLC on its claims against appellee LG
Preston Campbell, LLC, for breach of contract and for declaratory judgment to the
                                      –3–
extent those claims are based on the Master Development Agreement. We also
REVERSE the judgment to the extent it awards attorney’s fees against appellant
LSC Towers, LLC. We REMAND the case for further proceedings on
(1) appellant LSC Towers, LLC’s claims against appellee LG Preston Campbell,
LLC, for breach of contract and for declaratory judgment to the extent those claims
are based on the Master Development Agreement, (2) appellant LSC Towers,
LLC’s claims against appellee LG Preston Campbell, LLC for attorney’s fees
under the Uniform Declaratory Judgments Act, and (3) appellees LG Preston
Campbell, LLC, Leon Capital Group, LLC, and LG Acquisitions, LLC’s claims
against appellant LSC Towers, LLC for attorney’s fees under the Uniform
Declaratory Judgments Act.

      We AFFIRM the trial court’s judgment in all other respects.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 19th day of September 2022.




                                       –4–